Citation Nr: 1120452	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  01-04 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	John R. Cameron, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant and Daughter



INTRODUCTION

The Veteran served on active duty from July 1952 to August 1957 and served on active duty for training in June 1968.  

This appeal arises from a May 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Board issued a decision in January 2006 denying the claim for service connection for the cause of the Veteran's death.  The appellant appealed that decision to the United States Court of Appeals for Veterans Claims (hereinafter, "the Court").  In July 2008 the Court issued an order granting the parties Joint Motion for Remand (Joint Motion).  In the Joint Motion the Board was instructed, in part, to properly notify the appellant of what the evidence must show to support her claim.  

In March 2009 the Board of Veterans' Appeals (Board) remanded the claim to the RO to ensure the appellant had been properly notified of the evidence necessary to support her claim.  In May 2009, a letter was sent to the appellant which explained what information and evidence (medical or lay) not previously provided to VA was necessary to substantiate the appellant's claim.  The notice included (1) a statement of the conditions for which the Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a dependency and indemnity compensation (DIC) claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  The letter indicated which portion of the evidence was to be provided by the appellant and which portion, VA would attempt to obtain on her behalf.  The purpose of the remand has been accomplished.  Stegall v. West, 11  Vet. App. 268 (1998).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died on December [redacted], 1999.  

2.  At the time of the Veteran's death service connection was in effect for residuals of a left shoulder injury and post gastrectomy syndrome.  

3.  The cause of death was cardio-respiratory arrest.

4.  A service connected disability did not cause or contribute to the Veteran's death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is not warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address VA's duty to notify and assist claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

In May 2009 the RO sent the appellant a letter which addressed the notice requirements as outlined in Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

The Veteran's records of emergency room treatment on the day of his death were obtained and submitted.  His private physician, Robert F. Zumstein, MD., responded to requests for the Veteran's medical records and explained they had been destroyed due to water damage.  

The appellant and her daughter appeared at a videoconference hearing before a Veterans Law Judge who is no longer employed at the Board in December 2001.  The appellant was informed that she had a right to another hearing.  In December 2005 she declined to have another hearing. 

The Board requested medical opinions from VA physicians.  The claims folder contains two VA opinions.  The Veteran's daughter a nurse and his private physician also submitted statements addressing the cause of the Veteran's death.  

No further notice to the appellant or assistance with her claim is necessary.  


SERVICE CONNECTION FOR THE CAUSE OF DEATH OF THE VETERAN

Service connection for the cause of the Veteran's death may be granted if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other conditions, was the immediate or underlying cause of death or was etiologically related thereto.  Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but it must be shown that there was a causal connection.  38 C.F.R. § 3.312; see Ashley v. Brown, 6 Vet. App. 52, 57 (1993).   

Factual Background.  The Veteran's death certificate reveals he died on December [redacted], 1999.  The cause of death was listed as cardiorespiratory arrest.  No antecedent cause was listed on the death certificate.  The Veteran was not an inpatient in a hospital at the time of his death.  No autopsy was performed. 

At the time of his death service connection was in effect for postgastrectomy syndrome, evaluated as 20 percent disabling, and residuals of a left shoulder injury, evaluated as 30 percent disabling.  

The Veteran's non-service connected disabilities included coronary artery disease and myocardial infarction, with a history of coronary artery bypass graft in 1976.  He also had a lumbar laminectomy and spinal fusion in 1972.  He smoked one to two packs of cigarettes per day.  His medical history also included a right cerebral infarct, with carotid artery disease and right carotid endarectomy.  In 1995 atherosclerotic peripheral vascular disease with claudication and ischemia of the left lower extremity was diagnosed.  

On the day of his death, the Veteran was found by his daughter in his bathroom.  His daughter started CPR and the rescue squad attempted to resuscitate the Veteran.  In the emergency room, after efforts to revive him failed, he was pronounced dead.  No diagnostic testing or examination of the Veteran was conducted.  Cardiorespiratory arrest was the diagnosis.  No one witnessed the Veteran's arrest.  

Service treatment records do not include any symptoms of either a respiratory or heart disorder in service.  There is no diagnosis of arteriosclerosis, cardiovascular disease or any other cardiac or respiratory disorders dated within one year of the Veteran's separation from active service in August 1957.  

The appellant asserts that the cause of the Veteran's death is linked to his treatment for the pain caused by his service-connected shoulder disorder.  She contends the pain medications taken by the Veteran contributed to his death.  

The relevant evidence includes the following:  In January 1998 the Veteran testified before a Hearing Officer at the RO.  He reported having constant pain due to his arthritis.  He took Lortab during the day and Percocet at night to help him sleep.  Once a month he was given Lidocaine and Medrol in his shoulder.  (T-5, 6).  

The appellant submitted a list of the prescription drugs dispensed to the Veteran between January 1990 and November 16, 1999.  During the six weeks preceding his death the Veteran had purchased Percocet, Lorcet, Ambien and Lortab.  Between February 1999 and May 1999 Celebrex had been dispensed to the Veteran.  

In support of her assertion, the appellant submitted a March 2001 statement from the Veteran's private physician, Dr. Zumstein.  He wrote that the Veteran had been his patient for over twenty years, and had suffered from severe left shoulder pain.  "Despite medications and treatment, [the Veteran] lived with constant pain.  This pain contributed to his daily stress and significantly contributed to his cardiac arrest and death."  

The Veteran's daughter, a registered nurse, submitted a list of the medications used by the Veteran and their side effects.  The Veteran was taking Ambien, Celebrex, Percocet and Lortab and Lortab Plus.  The side effects included both respiratory and cardiac complications.  She stated they could have contributed to his death.  

The Board requested a medical opinion from a VA physician and received a response in April 2003.  After reviewing the claims folder, the VA provider wrote that per an August 1995 admission to Southeast Alabama Medical Center, the Veteran had coronary artery disease and coronary artery bypass graft in 1976, carotid artery disease with an endarectomy in 1988 with a stroke.  He was a 50 pack year smoker, and had significant peripheral vascular disease of the legs.  In his opinion it was unlikely that the pain medication caused or significantly contributed to his death.  The advanced cardiovascular disease and smoking most likely caused the cardiopulmonary arrest resulting in death.  A typewritten section of the opinion had been crossed out and delete had been written across it.  That type written portion was indicated to have been prepared by the same person whose handwritten signature accompanied the handwritten portion.  An illegible signature is indicated to have approved the document.  

A second VA opinion was requested in April 2004.  The VA physician, Chief of the Medical Care Service Line at Salem VA Medical Center, and Professor of Clinical Medicine at the University of Virginia, School of Medicine, reviewed the records and wrote the following opinion.  

I believe it is unlikely that the pain relief medication prescribed for the Veteran's shoulder disability or the pain itself contributed to substantially/materially cause the Veteran's cardiorespiratory arrest.  I based this opinion on [the] following features in the medical illness.  The patient had a history of coronary artery disease and received a coronary bypass graft in 1976.  In 1988, he had a stroke and an electrocardiogram in May 1990 revealed an old inferior wall myocardial infarction and lateral ischemia.  All these three findings point to diffuse widespread atherosclerotic vascular disease in this individual.  Sudden death, as occurred to the patient, is most commonly related to coronary artery disease, which the patient had.  I am unaware and do not believe evidence exists for any of the medications the patient received or stress it to be an influential factor in development of coronary artery disease.  

Analysis.  Service medical records are negative for treatment for, or a diagnosis of, either a cardiac or respiratory condition.  There is no evidence of a cardiac or respiratory condition within one year of the veteran's separation from active service in 1957.  The evidence does not support finding service connection should be granted for any respiratory or cardiovascular disorder, on a direct basis.  38 C.F.R. §§ 3.307, 3.309 (2010).  

There is no evidence that indicates the shoulder disorder, a static disability which affected muscular and skeletal functions rather than materially affecting other vital organs, played a role in causing the Veteran's death.  38 C.F.R. § 3.312(c)(2)(2010).  There is also nothing in the record showing his post gastrectomy syndrome was etiologically related to his death.  

The appellant has advanced only one theory of entitlement, that the Veteran's pain and the pain medications taken by the Veteran for his shoulder pain contributed to his death.  Nothing in the record demonstrates the appellant has any special training or education which would qualify her to attribute the Veteran's death to a specific cause.  38 C.F.R. § 3.159 (2010).  Competent medical evidence is required to provide a nexus between the pain and the medications taken for his shoulder pain and the Veteran's death. 

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a)(2010.  There must be competent medical evidence that establishes a relationship between the current claimed conditions, in this case the Veteran's death, and the service connected disability.  38 C.F.R. § 3.310(a)(2010); Libertine v. Brown, 9 Vet. App. 521 (1996).  

There are four pieces of evidence addressing that question set out above.  Two, from her daughter and the Veteran's private physician, link the Veteran's death to his pain and the medications taken to alleviate it.  

In weighing the evidence the Board must address the credibility and probative value to be given to those statements.  In Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) the Court observed that of particular relevance to an analysis of medical evidence supporting such a nexus are factors such as whether a medical professional finds studies persuasive, whether there are other risk factors that might be the cause of the condition for which benefits are sought, and whether the condition has manifested itself in an unusual manner.  

The Veteran's daughter has submitted her nursing license as evidence that she has a medical education and is qualified to offer a medical opinion.  However, the May 2001 statement she offered is flawed.  First, she listed Celebrex as one of the medications taken by the Veteran.  The list of prescriptions dispensed to the Veteran shows he last filled a prescription for Celebrex in May 1999, more than six months prior to his death.  Only 30 tablets were dispensed.  Her statement consists of a list of pain medications and their possible side effects.  She has not offered any explanation for why she thinks the Veteran experienced any of the listed side effects.  She has not pointed to any symptoms he exhibited, any specific clinical history of the Veteran showing he experienced any of those side effects, or linked them to cardiorespiratory arrest.  There is no evidence of record which affirmatively demonstrates the Veteran's death was caused by any of the listed side effects such as a myocardial infarction, a heart attack, a cerebrovascular accident, ventricular tachycardia, circulatory failure, heart arrhythmia, a stroke or respiratory depression.  The Certificate of Death merely indicates there was cardiorespiratory arrest and does not identify any specific disorder as the cause.  The records from the emergency room show only that efforts were made to resuscitate the Veteran.  There were no tests confirming a myocardial infarct, or any other clinical findings which would provide a basis for determining why the Veteran died.  In her final sentence she stated the medications "could" have contributed to his cardio-respiratory arrest.  A statement framed in terms of "could have" is not probative.  Warren v. Brown, 6 Vet. App. 4 (1993).  While she has provided evidence of risk factors related to taking pain medications she has not explained why there is a link between those medications taken by the Veteran and his death.  The information she provided is a generic report that is too general and inclusive to establish a nexus between the pain medications and the Veteran's death.  

As to the opinion of Dr. Zumstein, he has made a conclusory statement without any explanation for why the Veteran's pain and stress significantly contributed to his cardiac arrest.  He does not state the pain medications either caused or contributed to the Veteran's death, he merely asserts that stress and daily pain related to the service-connected left shoulder contributed.  He has not reported the Veteran had increased symptoms during periods of pain or stress, he has not offered any observations of the Veteran, and he has not referred to any specific clinical findings or any medical literature that supports his conclusion.  

In this case, both the Veteran's daughter and his physician have offered a conclusion based on general information without providing any reasonable explanation for why it is applicable to the Veteran's specific circumstances.  Such statements are accorded little probative value.  

There are two VA opinions of record which attribute the Veteran's death to his non-service connected cardiovascular disorders.  In the Joint Motion the Board was instructed to explain why the handwritten portion of the April 2003 VA opinion was relied upon by the Board when a typewritten section was discounted.  In reviewing the document, it is plain that both narratives are indicated to have been prepared by the same person.  Likewise, it is not unreasonable to conclude that lines drawn through the typewritten narrative with the word "delete" written next to it in handwriting similar to the handwritten narrative, were meant to convey that the lined through portion of the document was not to be considered.  That leaves the handwritten portion of the document as constituting the opinion.  Nevertheless, since the parties to the Joint Motion appear to have been confused by this document, it will not be considered.  

The April 2004 VA opinion is based on a review of the Veteran's medical history.  The VA examiner explained his conclusion was based on the features of the Veteran's medical illnesses.  After noting the Veteran's history of coronary artery disease, he concluded the Veteran had diffuse widespread atherosclerotic vascular disease, and explained the suddenness of the Veteran's death was most commonly associated with coronary artery disease.  In this case the one identifiable feature of the Veteran's death was its suddenness.  There is no evidence of record which indicates there were any other identifiable symptoms associated with his death.  He was not being treated for any acute illness, and was not an inpatient in hospital at the time of his death.  The VA physician has based his opinion on the particular circumstances and history of the Veteran, and assessed the Veteran's condition at the date of his death based on the medical history of record.  He noted the one identifiable fact in the manner of the Veteran's death, its suddenness, and linked it to the most common cause for sudden death.  That is consistent with the Veteran's history of diffuse widespread atherosclerotic vascular disease.  The Board has concluded the VA opinion of April 2004 is the most probative evidence addressing the cause of the Veteran's death.  

In view of this, the weight of the evidence is against the claim for service connection for the cause of the Veteran's death.  


ORDER

Service connection for the cause of the Veteran's death is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


